                                            Case 3:21-cv-03013-SI Document 40 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SYLVIA SCHICK, et al.,                            Case No. 21-cv-03013-SI
                                   8                    Plaintiffs,                        ORDER GRANTING PLAINTIFF’S
                                                                                           MOTION TO STRIKE
                                   9             v.                                        DECLARATIONS FILED AT DOCKET
                                                                                           NOS. 30 AND 31
                                  10     BRANDREP LLC,
                                                                                           Re: Dkt. No. 32
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs’ motion to strike is scheduled for a hearing on September 17, 2021. Pursuant to

                                  14   Civil Local Rule 7-1(b), the Court determines that the matter is appropriate for resolution without

                                  15   oral argument and VACATES the hearing.

                                  16          Plaintiffs move to strike two identical declarations filed by defense counsel. For the reasons

                                  17   stated in plaintiffs’ motion, the Court agrees that the filing of the declarations was improper, and

                                  18   STRIKES the declarations from the docket. Defendant is advised that to the extent the declarations

                                  19   address matters related to the default entered by the Clerk, the Court shall resolve those issues in

                                  20   connection with defendant’s motion to set aside the default (Dkt. No. 38).

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: August 25, 2021                       ______________________________________
                                                                                      SUSAN ILLSTON
                                  25                                                  United States District Judge
                                  26
                                  27

                                  28
